                                                                 Case Number:21-000850-SC
           Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 1 of 38 PageID 8
Filing #   120505458 E-Filed 01/29/2021 02:56:27 PM




              IN THE COUNTY COURT OF
              THE SIXTH JUDICIAL
              CIRCUIT IN AND FOR
              PINELLAS          COUNTY, FLORIDA
              SMALL CLAIMS DIVISION


              Case No:


              WEIDUS         SHOUSE,

                        Plaintiff,

              V.



              INVESTMENT                 RETRIEVERS,
              INC.,

                        Defendant.
                                                                      i


                                              PLAINTIFF'S STATEMENT OF CLAIM


                        COMES            NOW, Plaintiff, WEIDUS SHOUSE ("Ms. Shouse"                               or   "Plaintiff'), by

              and   through the undersigned counsel, and hereby                              sues   and files this Statement of Claim


              against Defendant, INVESTMENT RETRIEVERS, INC. ("Defendant"), and in support

              thereof states        as   follows:


                                                                          Introduction


                        1.          This action arises out of an              alleged "Debt" or "Consumer Debt"              as   defined


              by Fla.   Stat.   §   559.55    (6) and Defendant's violations of the                    Fair Debt Collection Practices


              Act, 15 U.S.C. § 1692                     et.    seq.   ("FDCPA"),            and the Florida Consumer Collection


              Practices Act, Fla. Stat.             §   559.72 et. seq.       ("FCCPA"), by knowingly engaging               in the   use



              of misleading and            confusing practices              in connection with the collection if such             alleged

              debt, which practices             were          likely      to mislead Ms.        Shouse and      cause   her to revive




                                                                 PlaintiffsStatement of Claim
                                                              Shouse v. Investment Retrievers, Inc.
                                                                            Page   1 of 9



***ELECTRONICALLYFILED 01/29/2021 02:56:24 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 2 of 38 PageID 9




  Defendant's        ability to take legal action to           collect the balance of an otherwise time-barred


  Debt, which actions              can   reasonably be expected to harass Ms. Shouse.

                                                   Jurisdiction and Venue


           2.          This is      an   action for    damages that does not exceed Eight Thousand Dollars

  ($8,000.00), exclusive of interest, costs, and attorney's fees.

           3           Jurisdiction is proper in the State of Florida where Defendant conducts


  business in the State of Florida.


           4.          Jurisdiction of this Court also arises where Defendant's tortious                             activity

  under the FCCPA occurred in the State of Florida.


           5.          Venue is proper in Pinellas             County, Florida, where Defendant has physical

  locations in Pinellas            County, Florida.

           6.          Venue is proper in Pinellas               County, Florida,        where this tortious        cause       of


  action accrued in Pinellas                 County.

           7.          Venue is also proper in Pinellas                 County, Florida pursuant to Fla.                Stat.    §

  559.77   (1)    as a    substantial part of the events                or   omissions     giving    rise to the claims


  occurred in this      County.

                                                              Parties


           8           Plaintiff,        Ms.   Shouse, was and is     a   natural person    and, at    all times material


  hereto, is    an   adult,    a   resident of Pinellas       County, Florida, a        "consumer"     as      defined   by     15


  U-S-C-   §    1692a   (3),   and       a   "debtor" or "consumer"       as   defined   by Fla.   Stat.   §   559.55    (8).




                                                   PlaintiffsStatement of Claim
                                                Shouse v. Investment Retrievers, Inc.
                                                            Page 2 of 9
Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 3 of 38 PageID 10




             9.          At all times material        hereto,     Defendant      was   and is    a   company with its


   principal place         of business in the State of CA and its                  registered agent, Corporation

   Service   Company, located at             1201   Hays Street, Tallahassee, FL 32301.

                                                    Statements of Fact


             10.         In   2013, Ms. Shouse obtained a personal automobile loan from Chrysler

   Capital that     was       assigned   a   unique account number to           finance the   purchase    of a vehicle


   ("Account").

             11.         Sometime thereafter, Ms. Shouse encountered financial difficulties and


   fell behind      on    her payments towards the Account and incurred                     an   outstanding     balance


   owed thereunder.


             12.         Ms. Shouse's last date of payment towards the Account was                       on or   around


   April 16,      2015.


             13.         On     or   around     August 28, 2015, Chrysler Capital repossessed                        the


   automobile with intentions to auction               or   sell the automobile to        satisfy the alleged balance

   owed   on   the Account.


             14.         The automobile         was   then sold in auction to          satisfy   the   alleged   balance


   owed   on   the Account.


             15.         After the    auction,      there   was   still   a   remaining    balance owed under the


   Account ("Debt").


             16.         On June     29, 2017, the Account was then sold, assigned, or transferred to

   Defendant for collection purposes.




                                                PlaintiffsStatement of Claim
                                             Shouse v. Investment Retrievers, Inc.
                                                            Page 3 of 9
Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 4 of 38 PageID 11




             17.      On   or   around November 9,2020, Defendant sent                 a   letter to Ms. Shouse in


   attempts to collect the alleged Debt. See Exhibit "A."

             18.      Defendant's November 9,2020 letter demanded a total amount balance of


   $11,966.73, demanded           a   payment of $3,590.02         as   final payment due        by   November   30,

   2020, represented that "this communicationis from                    a   debt collector and this is   an
                                                                                                              attempt

   to   collect a debt and any informationobtained will be used for that purpose," and offered


   options to pay that included pay by online portal or pay by phone.                      See Exhibit "A."


             19.      Defendant's November 9, 2020 letter failed to disclose that Ms. Shouse


   remitting   any payment to Defendant             or    making    any written      promise     to pay Defendant


   would revive Defendant's             ability   to take   legal       action to collect the balance of the


   otherwise time-barred Debt.


            20.       Confused about the          legal   status of the Debt as a direct and             proximate

   result of Defendant's failure to disclose that the Debt was time-barredin its November 9,


   2020    letter, Ms. Shouse requested verification o f the Debt from Defendant.

            21.       Ms. Shouse        was    concerned about Defendant's             ability   to file a lawsuit



   against her     even   though she recalled that she had not remitted payment towards the                     Debt


   in   quite some time.

            22.       Defendant's November 9,2020 letter                 directly and proximately caused Ms.

   Shouse to       seriously    consider    remitting payment            to Defendant      or
                                                                                                making   a    written


   promise to      pay Defendant.

            23.       Defendant's November 9,2020 letter                 directly and proximately caused Ms.

   Shouse    significant confusion about her rights and obligations related to the Debt.



                                              PlaintiffsStatement of Claim
                                         Shouse v. Investment Retrievers, Inc.
                                                      Page 4 of 9
Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 5 of 38 PageID 12




            24.      On   or   around December 9,2020, Defendant sent a                  packet to Ms.   Shouse in


   response to her request for verificationof the Debt. See Exhibit B.

            25.      Defendant's December 9, 2020                  packet    also failed to disclose that Ms.


   Shouse   remitting      any payment to Defendant                or   making     any written    promise    to pay


   Defendant would revive Defendant's                 ability to   take   legal action   to collect the balance of


   the otherwise time-barred Debt.


            26.      Defendant's December 9, 2020                  packet   further confirmed that Defendant


   knew Ms. Shouse's last date of payment towards the Account was                         on or   around April 16,


   2015.


            27.      Defendant has harassed Ms. Shouse                    by willfully failing    to disclose that


   Ms. Shouse      remitting any payment            to Defendant or       making    any written promise to pay

   Defendant would revive Defendant's                 ability to   take   legal action   to collect the balance of


   the otherwise time-barred Debt.


             Count 1: Violation of the Fair Debt Coifection Practices Act ("FDCPA")


            28.      Ms. Shouse     re-alleges paragraphs               1-27 and   incorporates the   same   herein


   by reference.

            29.      Ms. Shouse is       a   "consumer" within the         meaning of the    FDCPA.


            30.      The   subject debt is      a   "consumer debt" within the        meaning of the     FDCPA.


            31.      Defendant is    a   "debt collector" within the meaning of the FDCPA.


            32.      Defendant violated the FDCPA. Defendant's violations                         include,   but   are



   not limited    to, the following:




                                              PlaintiffsStatement of Claim
                                         Shouse v. Investment Retrievers, Inc.
                                                        Page 5 of 9
Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 6 of 38 PageID 13




                   a.   Defendant violated 15 U.S.C             §    1692e   by failing to   disclose


                        to Ms. Shouse that     remitting any payment to                 Defendant    or




                        making     any written promise to pay Defendant would revive


                        Defendant's     ability    to    take       legal   action to collect the


                        balance of the otherwise time-barred Debt.


             33.        As   a   result of the above violations of the FDCPA, Ms. Shouse has been


   subjected to illegal      collection activities for which she has been                damaged.

             34.        Defendant's actions have         damaged Ms.          Shouse    by causing her stress.

             35.        Defendant's      actions        have    damaged           Ms.    Shouse      by causing      her


   aggravation.

             36.        Defendant's actions have          damaged Ms.             Shouse   by causing her   emotional


   distress.


             37.        Defendant's actions have         damaged Ms. Shouse by causing her to be forced

   to   retain an attorney to defend her in the Lawsuit.


             38.        It has been necessary for Ms. Shouse to retain the                   undersigned    counsel to


   prosecute the instant action, for which she is obligated to pay a reasonable attorney's fee.

             39.        All conditions precedent to this action have occurred.


             WHEREFORE, Plaintiff respectfully requests this Court                             to enter a   judgment

   against Defendant as follows:

                        a.   Awarding     statutory        damages           as    provided     by     15   U.S.C.    §

                             1692k(a)(2)(A);

                        b.   Awarding    actual   damages;



                                            PlaintiffsStatement of Claim
                                         Shouse v. Investment Retrievers, Inc.
                                                         Page 6 of 9
Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 7 of 38 PageID 14




                       c.   Awarding     costs and   attorneys' fees; and

                       d.   Any   other and further reliefas this Court deems just and             equitable.

        Count 2: Violation of the Florida Consumer Coifection Practices Act ("FCCPA")


          40.          Ms. Shouse      re-alleges paragraphs        1 -27 and    incorporates the   same   herein


   by reference.

          41.          Defendant violated the FCCPA.                Defendant's violations    include, but      are



   not limited   to, the    following:

                 a.    Defendant       violated      Fla.   Stat.      §    559.72     (9)   by

                       misrepresenting the right to not disclose to          Ms. Shouse that


                       remitting any payment to        Defendant or        making   any written


                       promise to    pay Defendant would revive Defendant's              ability

                       to take    legal action   to collect the balance of the otherwise


                       time-barred Debt.


          42.          As   a   result of the above violations of the FCCPA, Ms. Shouse has been


   subjected to       unwarranted and     illegal collection    activities and harassment for which she


   has been damaged.


          43.          Debt Collector's actions have        damaged Ms.       Shouse   by causing her stress.

          44.          Debt Collector's actions have            damaged       Ms. Shouse      by causing        her


   aggravation.

          45.          Defendant's actions have        damaged Ms.         Shouse    by causing her    emotional


   distress.




                                            PlaintiffsStatement of Claim
                                         Shouse v. Investment Retrievers, Inc.
                                                      Page 7 of 9
Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 8 of 38 PageID 15




          46.        Defendant's actions have       damaged Ms.      Shouse     by causing her to be forced

   to retain an   attorney to defend her in the Lawsuit.

          47.        It has been necessary for Ms. Shouse to retain the               undersigned        counsel to


   prosecute the instant action, for which she is obligated to pay             a   reasonable attorney's fee.


          48.        All conditions precedent to this action have occurred.


          WHEREFORE, Plaintiff respectfully requests this                      Court to enter        a   judgment

   against Defendant as follows:

                     a.
                          Awarding statutory damages as provided by Fla.               Stat.   § 559.77;

                     b.   Awarding    actual   damages;

                     c.   Awarding    costs and   attorneys' fees;

                     d.   Ordering    an   injunction preventing     further       wrongful      contact    by   the


                          Defendant; and

                     e.   Any other   and further reliefas this Court deems just and              equitable.




                                     DEMAND FOR JURY TRIAL


            Plaintiff, Weidus Shouse, demands a trial by jury             on   all issues   so   triable.




                                           PlaintiffsStatement of Claim
                                      Shouse v. Investment Retrievers, Inc.
                                                   Page 8 of 9
Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 9 of 38 PageID 16




    Respectfully submitted this January 29, 2021,

                                                        yn Diamond
                                                 /s/Kaely
                                                 Kaelyn Diamond, Esq.
                                                 Florida Bar No. 125132




                                                 Ziegler Diamond Law: Debt Fighters
                                                 2561 Nursery Road, Suite A
                                                 Clearwater, FL 33764
                                                 (p) (727) 538-4188
                                                 (f) (727) 362-4778
                                                 Counsel for Plaintiff




                                  PlaintiffsStatement of Claim
                               Shouse v. Investment Retrievers, Inc.
                                           Page 9 of 9
                                          Case Number:21-000850-SC
           Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 10 of 38 PageID 17
Filing #   120505458 E-Filed 01/29/2021 02:56:27 PM




                                         EXHIBIT A




***ELECTRONICALLYFILED 01/29/2021 02:56:24 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
                                                     hi. 04/13/21 Page 11 of 38 PageID 18
            Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed                      -




  PO Box 4733
                                                                               ,    M INVESTMENT
  El Dorado Hills. CA 95762-0023
                                                                               RETRIEVEH5
                                                                                    6IO-4701
  RETURN SERVICE         REQUESTED                                                            (888)
                                                                                     -




  November 9.2020                                                                  ln\cstment Retrievcrs. inc.
                                                                                   PO Box 4733
                                                                                   El Dorado Hills.CA 95762-0023

  D44



  WEIDUS SHOUSE

                                                                                           Account No.:
                                                                                           Total Due: $11,966. /j




                                                                                                          ...
                                                --.DETACHUPPER PORTION AND RETURN WITH        PAYMENT


  RE:       Account Holder: Weidus Shousc
            Our File No.:
                                    n
                                                                                                                                            =
                                                                                                                                           ACA
            Original Creditor. Chrysler Capital                                                                                           ../....110/./
                                                                                                                                          Th -i.,I.- d t.di
            Account No..                                                                                                                 -Il *-?   -

            Total Duc:             Sll,966./3


  Dear Wcidus Shouse:


  We know your time is valuable, so we will keep
                                                 it short and sweet
     .  We                   Chrysler Capital account on 06/29/17.
                  purchased your
              As ofthe date ofthis letter. your balance is       $11,966.73.
                                                     final payment if received on    or before   Monday, November 30.2020.
              We will accept $3,590.02        as a

                                                         account or card information. (Visa or Mastercard only) please go
                                                                                                                            to:
        .     To remit payment online with your checking                                                          the best
                                                                   Or feel free to contact me directly to discuss          payment
              httr,s: 'ulvu'.ini
              method option for you.
                                                              will         update our tradeline with the credit reporting agencies
                                                                                                                                                      to a    paid
        ,     Once the payment clears, and i f applicable, we
             and closed status.
                                                            an offer at 1-888-610-4701                           x   2460   or   email   me a   proposal at
             Ifyou cannot make that payment call me present
     0
                                                   to




I look forward to hearing from you.


Sincerely:

Brandon Reich
Portfolio Manager
888-610-4701 ext. 2460



                                                                                                                               will be used for
This communication is from            a   debt collector.This is   an   attempt to collect a debt and any infonnation obtained
                                                                         that purpose.

                                                                                                                                     ***
                            ***PLEASE SEE REVERSE SIDE FOR IMPORTANT INFORMATION




                   Investment Retrievers, Inc. * P.O, Box 4733, El Dorado Hills, CA 95762-0023 * *SS-610-4-0?

                                                Hours of Operation: Monday     -


                                                                                    Friday 7:OOam 4:Oopm PST
                                                                                                      -
             Case 8:21-cv-00878-JSM-AAS
   ('.·\L ll·'ORNIA RESIDENTSI                   Document 1-1 Filed 04/13/21 Page 12 of 38 PageID 19
   Tlle state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act
   require that.except under unusual circumstances, collectors may not contact you before X a.m. or after   ()

  p.iii. They  may not harass you by using threats ofviolence or arrest or by ubillg obscene language.
  Collectors may not use false or misleading stateinents or call you :it work it they know or have rea.on to
  know that you may not receive personal calls at work. For the most part. collectors
                                                                                        may not tell am,thcr
  i,crson. other than your attorney or  spouse, about your debt. Collectors may contact another perM)n to
  cotifirln your location or enforce a judgment. For more in formation abollt debt collection activitiei ou
                                                                                                         >
  ma> contact the Federal Trade Commission at 1 -877-FTC-HELP or www. ftc.uov.      -




  The law liniits how long you can be sued on a debt. Because ofthe age ofyour debt. ue will not sue ou
                                                                                                        >
  for it.
        Ifyou  do not pay the debt. Investment Retrievers, Inc.
                                                                may continue to report it to the credit
  reporting agencies as unpaid for as long as the law    permits
                                                              this     reporting.

  UOLORADO RESIDENTS:
  FOR INFORMATION ABOUT THE
                            COLORADO FAIR DEBT COLLECTION PRACTICES .·\Or.
  SEE WWW.COAG.GOV/CAR.
  A consumer has the
                        right    to
                              request in writing that a debt collector or collection
 communication with the consumer. A written                                          agency cease further
                                                request  to cease communication will not
                                                                                            prohibit the debt
 collector or collection
                         agency from taking any other action authorized
                                                                           by law to collect the debt.
 Colorado local office info: Colorado
                                       Manager, Inc., BUILDING B, 80 Garden Center Ste 3.
 CO 80020. Hours
                    ofOperation: 8:00am-5:00pm MST. Phone: 303-920-4763                           Broomfield.


 MINNESOTA RESIDENTS:
 This collection
                 agency is licensed     by   the Minnesota
                                                             Department of Commerce.

 NEW YORK CITY
                 RESIDENTS:
 New York Cin
              Depanment of            Consumer Affairs License Number:
                                                                       1356417

TENNESSEE RF.SIDENTS:
This
       agency is licensed   by   the Collection Service
                                                        Board of the
                                                Department of Commerce and
TEXAS
                                                                           insurance.
       RESIDENTS:
 rHE I,AW LIMITS
                 HOW LONG YOU
OF YOL'R                        CAN BE SUED ON A
         DEBT, WE WILL NOT SUE                      DEBT. BECAUSE OF
                                 YOU FOR LT. 1F YOU                      THE AGE
INVEST1ENT RETRIEVERS.                               DO NOT PAY
                                                                   THE
                          INC. MAY                                      DEBT,
REPOR I-ING
            AGENCIES AS UNPAID FOR CONTINUE TO REPORT LT TO
                                    AS LONG AS THE
                                                                  THE  CREDIT
REPORTING. Tlll!, NOTICE IS                            LAW PERMITS
                                     BY I                              THIS
                                          Case Number:21-000850-SC
           Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 13 of 38 PageID 20
Filing #   120505458 E-Filed 01/29/2021 02:56:27 PM




                                                   IBIT B




***ELECTRONICALLYFILED 01/29/2021 02:56:24 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
   Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 14 of 38 PageID 21
INVESTMENT
po BOX 4733
            RETRIEVERS, INC.
gowggyigsamzzvns.       INC.
EL Douoo
EL DORADO HILLS CA 95762
                    95762                                 SENT VIA
                                                          SENT          REGULAR MAIL
                                                                V/A US REGULAR




”mwwnmmwn
-
                  at   w
                       L/l'
                              Ill.1111.Illl'Il
                              lllﬂllllllllllllll ll
        CHNIQC
WFI’DHQ qwnl,q.
WFTnllq


                                                                                       Illlulllllllllﬂﬂll




--
                  -----             -----             ----   -------
                                                                           ____-—-
      Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 15 of 38 PageID 22


                                            iU            INVESTMENT

                                .       PO BOX 4733   .
                                                          EL DORADO
                                                                      HILLS,   CA 95762
                                    *
                                        PHONE 888-610-4701     .
                                                                   FAX 916-941-8869



                                                  December 09,2020
           Weidus Shouse




                                               Verificationof Debt
           This letter and any attachments are
                                               provided in response to your recently received inquiry
           concerning the debt.

           Reference Number:                                                             777


           Original Creditor:                                                 Chrysler Capital
           Original Creditor Address:                                         1601 Elm Street Suite 800
                                                                              Dallas, TX 75201

           Original Account Number:                                                              000

           Date Account Opened:                                               04/27/13

           Billing Address:


           Assigned Amount:                                                  $11,966.73

          Total Interest Due:                                                $0.00

          Total Balance as of the date of this letter:
                                                                              $11,966.73

          (X) Other Information:                                              Bill of Sale, Asset
                                                                                                  Exhibit,
                                                                             Contract, Credit Application,
                                                                             Notice of Intent to Sell, and
                                                                              Explanation of Surplus
          Chain ofTitle
          Original Creditor:                                                  Chrysler Capital
          Sold To:
                                                                              InvestmentRetrievers, Inc.
          Thank you,

          gwR        ODUWD.
          Jessica Colldeweih
          Compliance Clerk

                  NOTICE: SEE REVERSE SIDE FOR IMPORTANT
                                                         INFORMATION

             This communication is from a debt collector in           an   attempt to collect a debt.
                              information obtained will be used for that
                                                                                                      Any
VOD                                                                      purpose.
Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 16 of 38 PageID 23


                                         ,/           INVESTMENT


                            .       pO BOX 4733   e   EL DORADO      HILLS, CA 95762
                                .    PHONE 888-610·4701        .   FAX 916-941-8869



      CALIFORNIA RESIDENTS
      The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection
      PracticesAct require that, except under unusual circumstances,collectors may not contact
      youbefore 8 a.m. or after 9 p.m. They may not harass you by using threats of violence or
      arrest or by using obscene language. Collectors may not use false or misleadingstatements
      or call you at work if they know or have reason to know that you may not receive personal

      calls at work. For the most part, collectors may not tell another person, other than your
      attorney or spouse, about your debt. Collectors may contact another person to confirm your
      location or enforce a judgment. For more information about debt collection activities, you
      may contact the Federal Trade Commission at 1-877-FTC-HELP or www.ftc.gov.

      COLORADO RESIDENTS:
      FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION
      PRACTICES ACT, SEE WWW.COAG.GOV/CAR.

      A   consumer has the
                            right to request in writing that a debt collector or collection agency
      cease further communicationwith the consumer. A written
                                                                      request to cease communication
      will not prohibit the debt collector or collection
                                                          agency from taking any other action
      authorized by law to collect the debt.

      Colorado local office info: ColoradoManager, Inc., 8690 Wolff
                                                                    Court, Suite 110,
      Westminster,CO       80031. Hours of Operation:
                                                              9:00am-5:00pm MST. Phone: 303-920-4763
      MINNESOTARESIDENTS:
      This collection agency is licensedby the Minnesota
                                                         Department of Commerce.
      NEW YORK CITY RESIDENTS:
      New York City Department ofConsumerAffairs License
                                                         Number: 1356417

      T'NNESSEERESDENTS:
      This agency is licensed by the Collection Service Board of the
                                                                     Department of Commerce
      and Insurance.




              This   communication is from            debt collector in
                                                  a                       an   attempt (o collect a debt. Any
VOD                                 information obtained will be used for that purpose
Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 17 of 38 PageID 24


                                                      EXHIBrr"B"
                                              BILL OFSALE AND ASSIGNMENT

                                                                                               and
             Santander Consumer USA Inc. dba   Chrysler Capital C·Scllcr'7, for value received
   pursuant to thc terms and conditions of the Financial Assets Salc Agreement,   Effective Date of
   June 29, 2017, with a Closing Date being the same, between Seller and Investment Retrievers.
   Inc. CBuyef'), its successors and .assignm ("Financial Assets Sale Agreement"), hereby assigns
                                                                                                                                             -

                                                                                                                                             =


   effective as of the Closing Date:
                                                                                                                                             i
             (a) all rights, title and interest of Seller in and to those certain receivables,judgments or
             evidences of debt described in the Financial Assets Sale Agreement and Financjal Asset                                          =

             Schedule (attached hereto as Exhibit G,A") attached hereto and made part hereof for all                                         =
                                                                                                                                             =
            puiposes,and


            (b) ell principal, interest or other proceeds of any kind with respect to the Financial Assets
            described on Be Financial Asset Schedule, but excluding any payments or other
            corlsideration received by Seller on or prior to the Cut-off Date.

  Pursuant   to the    toregoihg
                             assigmnent, the Seller stipulate.that Buyer may be substitutedfor Seller
       the valid owner of the Accounts and
  as
                                             hereby wives any notice or hearing requirements or
  otherwise.



  SANTANDERCONSUMER USA INC.
  DBA CHRYSLER CAPITAL


  By:

  Nam.
              <:2*2---
                     lzzy*6-d
  Title:             'Go


  STATE OF TEXAS
                                               1
  COUNTY OF DALLAS                             )


  Swombeforc
           ct
            tnuhis 29thday.ofJune, the year ofour· Lord,                                   two   thousand & seventeen (2017).
                                                                                       -




                                                                   jh-01.85-?
                                                                   (Notary Snp & Slgnature)

 My commission expires: 2- 21 902-0
                                                                                                                           -



                                                                                                                       -       V   .-


                                                                                                  '
                                                                                                        4 .t,,
                                                                                                        4..t
                                                                                                        4..t,
                                                                                                                     ANGIE CANIU

                                                                                                      ###9
                                                                                                       ##9.
                                                                                                  1 --..
                                                                                                    - ..
                                                                                                              Nolorv Public. Slateol Texog
                                                                                                      ·
                                                                                                          .9#
                                                                                                           9# Comm. E*,e, 02·27·2020
                                                                                                           9
                                                                                                      V ,P'
                                                                                                      V:,,
                                                                                                           .




 Mnancial Assct Sale Agreement
                                                                                                                Nolo,v ID  1263*tiB
                                 -

                                     Chyskr Capital Non-Collatcral "Dctjcicncy'Portfolio v 06/2016               LV.
                                                                                                                        ----.'""--

                                                                    29 of 37
                     Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 18 of 38 PageID 25

                                1




                      Last_NaSmHeOUSE            USA
                                                                  dated Pool
                                                                           1




                                                 CConsumerhryslesrale 786
                                                                 o
                                                                 of
                                                         ddba bill         CO



                     Mid le_Name
                                                         in
                                                         inc.             file
                                               SantandeUrSSA el ctronic
                                                                 the
                                                                 to
                                                                "A"

                                               Cprovide on:umcErxhibit
                                                 by

                                                                         the

        2017 62 .Fxilrsst_NaWmEeIDUS
                                                                          in
                                                                 as


                                               recordsSantandaetr achedinclude
 Schedule
            -




        FFile                                          by
                                                                         and
As et Update
                  nAp ID   --                 el ctronaicc ountBsuyer"),Schedule"
                                                                '1



       C u t o f
                                                                (
                           --



Financial ---                                 from     of
                           --                                   Inc.
                                              Inc. solo                  As et
            -




       Pool Balancec--
      1




                 Sale
       CO-786 10 0                                             R e t r i e v   r
                                              Retrievprusr,s ant o hc "Fina cial s ,
                                                               I n v e s t mteinttled 2017 62 .xls .
                                              Investment
                                              cprintedhryslcr("oSpeiltaelr") Update
                                                                         is

                                        --r.--
                                                                                     -

                                                                to
                                                                         which File
                  nAc ount
                                        -
                                              by

                                                                         2017
                                         --
                                                        dba               2929,
                                                  C a p i t a l         C u t o f .-

                          .,?, ,h978
                                            Dataa      Q
                                                         inc,   J?
                                                                  u n e Y
                                                                                             ,




                                                                                             ..
                                                                             8 ?




                     nalstNum
                       Name     1




                       Pool Pool
           Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 19 of 38 PageID 26




                           ?




                                         USA
                 Zip_Code32680 0                          dated Pool
                                                                    1




                                         CComuner hryslesrdle
                                                          o
                                                          of
                                                                    786
                 State                           ddba
                           FL
                                                 Inc.
                                                          bill
                                                           the
                                                                    f,IeC
                                                 USA
                                                                   t l c  t r o m c


                                         fromiedncraoiuswvWedbyan r
                                                            to

                                                           "A"

                                              ConsumerExhibit
       2017 62 .xls
                                                                    the
                                                            as




Schedule
           -




       FFile
                 CCityit                      Santandaetrachetdnclude ,n
                                                  by
                                                                     and
As et Update
                                               ac ount"sBuyer')S,chedule"
FinanciaClutof
                                                            (




                                                  of
                                                            Inc
                                                  sale
           -




                                                                     As et
       1                           #




       Pool
       CO-786
                                   -"-
                                                       R e t r
                                         Reilevis.Im "Finacial
                                                  the
                                                  to
                                                               l e v  i s ,
                                                  ICapital nvestment 2017 62 .xk .
                                                  pursuant titled

                                         prinledbvineslmn
                                                                      is
                                                                                 -


                                                            too
                                                                     which File
                                   .-
                                                  Chrysle(r-5el er23017 Update
                                                                    29
                                                                    29,
                                   I.
                                                  dba
                                   Dala Inc.Inc Capital June Cutof
                                   ---- --
                 Primay_Adres
                 DateOfBinh
        Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 20 of 38 PageID 27




                                     USA
                                                   UdleC :'001
                                                             1




                                      :bu':iCt,:-rryslbedlrle 786
                                      1




                                                   ul
                                     Cu    dba
                                     r,det Inc- I,IeCO
                                                   It

                                                   t)?
                                                   he
                                     Id
                                             SA
                                                   t

                                      1




                                                   tu



                                                             the lc t.onic
                                      T


                                             U
                                     Sd
                                                   A"
                                     by
                                             ·Jrner'




                                             Cons hEAtbl
        2017 62 ,xls                 wruv,Jed         as
                                                             irt




ScheduleEUpdate mploverName
           -




        FiFile
                        ---          rd,
                                      elu
                                      ,
                                            Santandaetracheidnclude
                                             by
                                                             and
                        ....II       url,L
As et                                afroli, c ount(s0'Buyerl
                                     tr
                                      .ei



FinanciCaultof HomePhone                              ARetlev5eltbS,chdulc"
                                     I



                                      (e


                                             of
                                                      Inl,
                                     Ini. sale
           -


        1




        Pool                          s,
                                          the

                                     R,etflepvur,suant "Ftna cl.,I
                                              to

         CO-786 SSN
                                      ment
                                      vest
                                             ICapital rwestmteinttled 2017 62 .xis .
                                                       to
                                                              Is
                                                                       -




                                                              which File
                                 -
                                      In




                                      printedCdbahrysle(r"Sel erl Update
                                      by




                                     -
                                       Ddta Inc. Capital CutoMJune29, 017
                       Email
      Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 21 of 38 PageID 28




                                                                            l




                   EmployerPhone                                                                            il" 'lm '
                                                              USA
                                                                            dated Po l
                                                                                     1




                                                                      Chryslossalera 786
                                     S a n t d e r C o n s u m e r
                                                     -

                                                                            ooff
                                                                      dba CO
                                                                          billll
                                                                      Inc. file



          E201762.xlmsployer_ZipCode provide
                                                                          thehe

                                                                   e l c t r o n i c
                                                                             to
                                                              by             "A"
                          0




                                                                             Exhibitthe
                                                                              as
                                                                                     In




                                                                             at achediandnclude
khedule   Employer_Stae elctronicreo(d"sBuyer"h
            -




          File                                                                                        --,

As et Update
                           FL
                                                         --


Financial Cutof
            -
                                             S c h e d u l e "from            Inc.
                                                                                      As et
          1

                                                               Inc.
          Pool
          CO-786                                                         R e t r i e
                                                              Retriev rs, "Fina cial v r s ,
                    Employer_City Investment Investment 201762.xls.           to
                                                                                      titled
                                                                                      is
                                                                                                  -




                                                    which                                      File
                                                                     ( " S e l e r " )
                                                              by
                                                                                       ....---
                                                              printed 29,2017Update
                                                              Data
                                                                        j
                                                                              CaPitalJune Cutof
                                                                                   1       4?




                   Employer_Adres
                Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 22 of 38 PageID 29




                     clnsuredFIag
                    OrlginalFICOScore
                                                  USA
                                                                   dated ro l
                                                                             1




                                                 CConsumerhryslesrale
                                                                   o
                                                                   of
                                                                            786
                                                          ddbob             CO
                                                                   bill

                                                Santander olectronic
                                                          In
                                                          Inc.              file
                                                                   the


         O201762.xlsrlginalphysicalZip
                                                          UUSAS    to
                                                                  "A"

                                               Cprovide onsumeErxhibit
                                                by

                                                                           the
                                                                           in
                                                                   as




Schedule
           -




        FFile                                  recordsSontondaotrachedinclude
                                                        by
                                                                          and
As et Update                                  el ctroniacc ount(s"Buyer'S)c,hedule"
FinanciaClutof
                        FL
           -                                  from      of
                                                                  Inc.
        1

                                              Inc.      solo              As et
                                                                R e t r i e v   r s ,
       Pool


                 OrignalphysicaICity
                                                       the

        CO-786                            --
                                              Retrievprusr.suont o "Fina cial
                                                                             teinttled 2017 62 .xls .
                                                                                             -




                                                                I n v e s t m
                                                                                            74
                                                                                            V




                                              lnvestmCeanptital
                                          r--1=.4AA-.-- Chrysle(r"Seler")                   -I - /'·- *I
                                                                          is
                                                                                     -
                                                                  to

                                             byy                          which File
                                                                          2017 Update *0*0=
                                             printeddbo
                                                                                            - -1.)
                                                                          2929,

                      -i.                      Daata Inc. capital June Cutof
                                             ;       J
                                                             d3               ,    I




                         --




                  OrlginaIPhysicaIAdres
                       r-
           Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 23 of 38 PageID 30




                                                                L




                     CO_Midle_Name                                                                     11
                                              USA
                                                                dated Po l
                                                                          1




                                              CConsumerhrysler
                                              tSantander hebilofsale
                                                       ddba
                                                       Inc.In
                                                                          CO-786
                                                                          file


                     CO_First_Name                               to

                                                                          el ctronic
                                                       SontaderconsumrUSA
                                              by                "A"


                                              provide           Exhibit the
         201762.xclAsgentPhone                records include
                                                                           in
                                                                                           ".-/1..
                                                                                           .-
                                                                                           --

                                                                                           -I-




Schedule
           -                                                                               ,




                                                                                           ,-

         FFile                                         by
                                                                                           ,r--

                                                                          and              I·V


As et Update
        C u t o f
                                              el ctronaiccounts Schedule"
Fina cial                                     from of                                      -



                                                                                           ,




                                              RRetrievprusr,cuantetoriev"Frisn,aIncci.al
                                              Inc. cale
           -

         1


                                                                           As et           . _-7"-J.
         Pool                          --
                                       .-

                                                   the                                     -----·-
                                                                                           -




                                       .-i= .'-
         CO-786
                                                                                           -:,-

                                                                                           -t---
                                                                            teintlled 2017 62 .xls .
                                       .-
                                       ,




                     cAgentNaGmeeico   --,

                                       ..t
                                       .



                                       .
                                                               l n v e s t
                                              InvestmeCnotpital - r ,- .·7
                                                                to
                                                                           m
                                                                          is
                                                                                      -



                                       '.
                                       -




                                                                          which File
                                             Cprinteddbahryslc(r"Sel er2'0)17 Update
                                             by
                                       ...



                                       -.-Ir.
                                       .1-,
                                       ...                                2929,

                                           ?P             ,
                                                                Capital
                                              Data Inc. June Cutof
                                                                l            ?    UU




                    clnsuraceCompany
                            Geico
                    Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 24 of 38 PageID 31

                            I




                      CO_Zip_Code
                      CO_Sta e         USA
                                                        d ted l'o l
                                                                  1




                                              Inc.dbachhlrysler
                                      Cor buner         sdle 7867
                                                       of
                                                                 CCO
                                                       bill
                                                                ffilei
                                     Sdrltd.ldel
                                              CSAA
                                                       tne
                                                       to

                                                      "A'
                                                             e l c t r o n i c
                                             CorsumerExhibit
                                     bv




           2017 62 .xls
                   CO.CM             UFovide           as
                                                                the



Schedule
            -




        FFile
                                    di

                                     eiaf
                                     f
                                            Santan eart achedtnclude ,n
                                             by
                                                                and
As et Update                        el ctrooif,ac oun(t"5Buyer'Slchedule"
FinanciaClutof
        1
            -                       fro'i,
                                    lni.     sale
                                                     IInc.
                                                               Aseot
                                    tciev ,s Retnev ",Fs,n.,ncia
       Pool                                  the

        CO-786                      Re
                                            pursuantInovestmteinttled 2017 62 .xls .
                  CO_Ad res         lnve,tmCeanpt,tal which Ate.
                                                     to
                                                     )
                                                                15




                                           Cdbahrys/er("jel er220I7 Update
                                    by




                  CO_DateOfBIrth    Dal pri ted Capiul June29,Cutof
                                    th
                                             Inc.
                                                                         '




                    CO_LasName
      Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 25 of 38 PageID 32




                                       1




                                   USA
                      I




                                                      d ted Pool
                                                              1




                                   CCuribu'nherryslesrdle 786
                                                      o
                                                      ot
                                            ddbaba    bill
                                                              CO
                                            IncInc.           l,Ie
                                   Sdntdfldel         the



                                    CprovideonsurneExUhStAblthecl t,ontc
                                                      to

                                    by                'A"



       2017 62 .xls
                 CO_EmployerName
                                                       as


                                            Santandaetr acheadndi cludc ,n
Schedule
                                    elctron,Lecotds
           -




       FFile                                 by


As et Update                        afrorn c ount(s"Buyer'),
FinanciaClutof
        CCO-786 O_HomePhone
        1




       Pool
           -




                                     Inc.
                                             ot

                                             sale
                                             the
                                                       ARetrievs,setSchedule"
                                                       Inc,

                                                                                 --


                                    Retr,evpu,r3s.uant 'F,na ctal
                                             to
                                                                                 --


                 CO_S N                              I n v e s t mtelnttled 2017 62 .xls .
                                                                                 --


                                    InvestmCeanpt,tai whtch
                                                      to
                                                                Is
                                                                         .




                                                                       R,te
                                                                                 --




                                    pn ted Cdbahrysle(r"Sel e2r9),2017Update
                                    by




                                   I-    ?J
                                                      Capital
                                    Ddtd Inc. June Cutof
                                                         -.-  j;




                 CO_Email
                   Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 26 of 38 PageID 33




                             I




                       CO_EmployerPhone               'o l
                                                      786




           2017 62 .xls
                                                      ihcl ironcil o
    Schedule
               -




           FFile

    As et Update
    FinanciaClutof
           1



           Pool
               -




                     CO_Employer_Stae
           CO-786
                     CO_Employer_City                        201762.xls.
                                                              -




                                                             File

                                                             Update
                                          ,1 '
                                                 Jt
                                                      i   9
                                                             cutof

                      Employer_Adres
                       CO

I
Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 27 of 38 PageID 34




                      i




                 CoBuyerOlgnaIPhyslcaIZip
                                                  USA
                                                                    dated r'ool
                                                                             1




                                                  CCor,iu':hireyr;Iesrdle
                                                                    O
                                                                    Of
                                                                             786
                                                          dba                CO
                                                                    bill
                                                          IncInc.            file
                                                  Sdnldn ei clectron,c
                                                          USSA
                                                                    the
                                                                     tu

                                                                    "A"


                                                  wrov,deConsumeErxhibit
                                                  by




                 CoBuyerOlgnaIPhyslcaISte eltrolli,Leiofdj
       2017 62 .xls
                                                                             tthe
                                                                              tn
                                                                     as




Schedule
           -




       FFile
                                                         5antandaenrchedand,ndu cd
                                                          by

As et Update
                                                  afro,1, c ount(s"BuyerS'c)h,edule"          --
FinanciCaultof
                                                                                              --'


                                                          of
                                                                                              .




                                                                     IInc,                    .---




                 CoBuyerOiglnaIPhyslca ty pursantohe 201762.xls
                                                  Ini. sale
           -




                                                                             A;sct - - -. /- -'C
       1




       Pool
       CO-786                                               R e t ,
                                                  Rt rlev ,5 drc,al I e v
                                                                        f ,,ns                -




                                                        I n v e s t m
                                                                    teinttled
                                                                             "




                                             invesiment                       is




                                             d-OaiplniebdabCvhryslerCapitl
                                                                                     -


                                                                    to

                                             --                              which File
                                                                    ("Sel e201t")17 Update
                                                                             29,
                                                         Inc.       CapitalJune Cu:OM


                 CouyeriglnaIPhysicaIAdres
                                                            11 j                          I
           Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 28 of 38 PageID 35




                    VoluntaryRepo
                                N


                                                 USA                        1




                                                 Consurncehrry:loorfsaledated
                                                                            PoolP l
                    cRepoZIp                                                786
                                                                           Co
                                                                bill

                   cRepoSta e                   Santander "A"to
                                                                           filc
                                                               the
                           FL
                                               by
                                                                        cl ctronic
                                                               Exhibitthc
          2017 62 .xls                         provide          as



                                               records at acheidnclude
                                                                           ln




khedule
           -




       File
                                                                           and
As et Update                                   el ctronic ("Buyer"S)c,hedule
FinanciaClutof
          1
           -
                                               from            Inc.
          Pool                                 Inc.                        As et
          CO-786                           ---            R e t r i e
                                               Retriev rs, "rina cial v   r s ,
                                                          I n v e s t mteinttled 2017 62(5.xls .
                                                                                          --



                                                                                          - I.-
                                               Investment
                                               by
                                                               to
                                                                           is
                                                                                      -




                                                                       which File -..--   --




                                                              capitl("Sel r')
                                                                                          *---
                                                                           2017 Update
                                               printed
                                                                                          .




                                                                           29,
                                                                           June Cutof
                                           -

                                                Data
                           - -r .
                           -
                            -
                                               l
                                                       i
                                                                       4
                                                                                      ?




                            -




                   cRepoANdOOERrTeHsEAST
    Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 29 of 38 PageID 36




                                                                   .




                                                                                                                        IL-M/1 M/1
                                                   USA
                                                                        dated Po l
                                                                                   1




                                              ConsumeCIrhnrcy.sdlbeor
                                           ----
                                           -                            saale 786




       I201762.xmipsoundStrageCItySaeZIp
                                                                                   CO


                                              Santander "A to heeblilctorfonlc
                                           -
                                                                                   file
                                           --
                                                               USSA

                                              Cprovide onsurnEoxrhibit
                                                     by
                                           --
                                                                                    the
                                                                                    in




kheduleFile
           -


                                               recordsSontandaetr achediicanscluded
                                                               by
                                                                                    ond
As et Update                                         el ctronaiccount(5"BuyerS'c)h,edule"                 --1-




FinanciaClutof
          ICO-786 mpoundA res
                                                     from                 Inc.
          1
           -



                                                     Inc.      solo f As et                               r==.nl.
          Pool
                                                               totho  R e t r i e
                                                     Retrievprusr,suont "fina cialv  r s .                --




                 ImpoundPhone                        InvestmCeonptitolI n v
                                                                         to
                                                                         )
                                                                            e s t miesntti t l
                                                                                    which File
                                                                                               e2d
                                                                                                 -
                                                                                                  0 1 7 6 2 .
                                                                                                          --- x l s .
                                                     Cprinted hrysle(r"Sel er2"9,2017Update
                                                     by
                                               -




                                               .-h.h...
                                               .-h...
                                                               ddbo
                                               - - Data.r- -.,ILnnc. CapitalJune Cutof




                 ImpoundStrageCompnyNae
                                               C-,        J4?                            ,
                                                                                              1h
                   Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 30 of 38 PageID 37




                          Model DART                   USA
                                                                        dated Po l
                                                                                      1




                                                    cConsurnerhryclcsrale 786
                         Standardized
                          -
                                                              db
                                                              dba

                                                  Santander to hebil
                                                              Inc.In
                                                                        o
                                                                        of
                                                                                     CO
                                                                                    fifile
                         Make DODGE                           USSA
                                                                         e
                                                                       "A"
                                                                           l c t r o n i c
                                                 provideConsurnEcxrhibit
                                                  by




           2017 62 .xls
                                                                                the
                     Make DODGE                                        as
                                                                                in




Schedule
       FFile
               -    G
                     -



                                                recordsSontandactr achedinclude
              ModeIYear
                                                         by
                                                                              and
As et Update                                   ectronicac ount(s"Buyer"),
                                                                                                      -




FinanciaClutof - .- -                          from Schedule"
                                                  e!




              Modelrear
                                                        of
           -
                                                                     Inc.
                                               Inc. sole
      1



                                                                              As et
                                                                R e t r i e v   r s ,
      Pool                                              the
      CO-786                                  Retrievprusr,suant "rina cial
                                                        too




                                                               I n v e s t m teinttled 2017 62 .xls .
                                              lnvestmCeanptital  to
                                                                             i5




                                                                            which File
                                                                                             -




                                              Cprinted hrysle(r'Sel er2"0)17 Update
                                              by
                   VIN
                                                       ddba                 2929,                --



                                              Data inc. capitalJune Cutof




                   DaysSinceFrstRpoAsignmet
                                              ?
                                                  19
                                                              t j
                                                                 ?
   Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 31 of 38 PageID 38




                                    ?



                                          USA
                                                           dated Po l
                                                                   1




                           0
                                          CConsumerhryslesraale
                                                           o
                                                           of
                                                                   786
                                                 ddbob bill CO
                 Products           -.


                                          Santander cl ctronlc
                                                  Inc.In           file
                                    --                     the
                                                  USSA
                 Ancil ary
                                                           to
                                                           "A"


                                          provideConsurnEcxrhibit
                                          by

                 Total
       2017 62 .nxClrseditLife
                                                                   thc
                          0
                                                                   in
                                                            as




Schedule
           -




       FFile                               recordsSontandaetr acheidnclude
                                                  by
                           0
                                                                   and
As et Update                               el ctronaiccounBtusyerl,Schedule"
FinanciaClutof
                 nCotracWranty
                                    .-                     (




                                           from
                                    -..------
                                    -..-----      of
                                                            Inc.
                                           Inc. sale
           -




                                                                    As et
                                     -



       1
                                    '.



       Pool
                                                           R e t r i e v r s ,
                                    ..r

                                                tho
                                    - - - 9- too
                                          Retrievprusr,suant "Fina cla
                           0




       CO-786
                                    ------
                                    -----
                                     -




                 nCreditDsabilty          CInvestmeonptitalInvestmiesnttitle2d017 62 .xls .
                                    -




                                                                            -


                                                           to
                           0

                                                                   which File
                                          Cprinted hryslcSrel er")2017 Update
                                          by




                 nGaplnsurance
                                    L--------%             n
                                                           (




                                    .



                                               dbod                29,
                                    .--

                                    -,
                                    -
                                          Data Inc.
                                    -r-1,1,
                                          j
                                                           CapitalJune Cutof:




                 BlackBo k
                                                 3:




                 VehicleCBoLlACrK
           Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 32 of 38 PageID 39




                                      USA
                                                    dated Po l
                                                              1




                                     Cconsumerhryslcsrale 786
                                                    o
                                                    of
                                                              CO
                                                    bill
                                                           file
                                    Santander el ctronic
                                    by
                                                   the
                                                    to
                                                   "A"



        2017 62 .cxClLsompany       provide Exhibitinthe
                                                    as


                                    records at acheidnclude
Schedule
           -




       FiFile                               by
                                                           and
As et Update
FinanciCaultof
        1
           -
                 GapPolcyNumber     el ctronaiccoums("BuyerS"c)h,edule" -r-
                                    from
                                    SInc. alo f Inc. As et                  ..+I
                                                                            .


                                                                            B




        Pool
                                               R e t r i e v  r s ,
                                                                            l.--.
                                            tho                             -




                                    Retriev rs, cial        F i n a
                                            to                              --
        CO-786
                                               I n v e s t mteinttled 2017 62 .xls .
                                                           n




                                            incdbahryglocapitlursant
                                    Investment                iss
                                                                      -

                                                    to
                                                            which File
                                                    ("Sel er2"0)17 Update
                                    by


                                    printed                   2929,
                                   Data
                                   IF
                                   IF-  F-
                                         -
                                                    Capital
                                           June Cutof
                                                                 .f
                                                                          A
                                                                            -




                     cGapCompany
 Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 33 of 38 PageID 40




                                                          1




                                         - - USA
                                                               dated Po l
                                                                       1




                                         -.
                                              CConsumerhryslesrale
                                                               o
                                                               of
                                                                       786
                                                      ddbob            CO
                                                               bill

                                              Santander el ctronic
                                                      InInc.
                                                               the file
                                                      USSA to
                                                               "A"


                                              provideConsumeErxhibit
                                              by




       2017 62 .xls
                                                                       the




                 cDIsablitvPolcyNumber
                                                                       in
                                                                as




Schedule
           -




       FFile
                                         1




                                         --
                                              recordsSontandaotr acheidnclude
                                                      by
                                                                       and
As et Update                                   el ctronaiccount(s"BuyerS"c)h,edule"
FinanciCaultof
        1
           -
                                               from
                                               Inc colo
                                                       of
                                                                Inc.
                                                                             As et
                                                                                       -

       Pool
        CO-786
                                                       the
                                                                R e t
                                               Retriev rs, "Fina cial
                                                       to
                                                                      r i e v r s ,    ---



                                                       pursuant titled
                                                         I n v
                                               Investment - 1.-
                                                       Copital e s
                                                                tto
                                                                   t m e
                                                                       isn t 2 0 1
                                                                                 -
                                                                                   7 6
                                                                       which File ---9-
                                                                                      .
                                                                                       2 ·.-x l s
                                                                                                , I.
                                         pn ted4 ChrysleCrSel er2"9),2017Update       --




                 cDisabltvCompany        F-D-ata Inc. CapitalJune Cutof -,r-F?
                                                      dbo
                                                   I             ,    ?M              .




                 cCLPolicyNumber
                                                                                                    -MI-.E .
       Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 34 of 38 PageID 41




                           1 96 .73
                    nPrincpaIBlance         USA
                                                              dated rool
                                                                     1

                                                                                                    K




                          21083.1           ConsumeCrhrysler  salale 786


                   FlnacedAmount
                                                              o
                                                              of
                                                    ddbob            CO
                                                              bill

                                           Santander el ctronic
                                                    IncInc.          file
                                                              the
                                                    USAA      to                                     .-
                          0

                                                              "A"

                                           Cprovide onsumEexrhibit
                                           by



        n2017 62 .xlRsepoMI eg                                as
                                                                     thc
                                                                     in




Schedule
           -




       Fiile                               recordsSantandactracheidnclude
                                                   by
                                                                     and
As et Update                               el ctronaiccoun(t"sBuyerS"c)h,edule"
FinanciCaultof
       1




       Pool
           -




       CO-786
                 cWar ntyPIicNumber        from of Inc.
                                           Inc. sale

                                      --.---
                                      --.--
                                                the
                                                           R e t r i
                                                                     As et
                                                                     e v
                                           Retrievpurrss,uant "F-ironciol
                                                    to
                                                                           r s ,
                                                                                        .-

                                                                                        ---

                                                                                        .,--
                                                                                        .




                                                                                        -.
                                                                                        --.




                                                                         teinttled 2017 62 .xls .
                                      --




                                                            I n v e s t m
                                      -




                                           InvestmCeanptital   to
                                                                      is



                                                                      which File
                                                                                  -




                                           printedCelbahrysle(r"Sel er2"9),2017Update
                                           by




                                                              Capital
                                            Data Inc. June Cutof -
                                          ti? ?A.




                  cwar ntycompany
        Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 35 of 38 PageID 42



                CO_Month2015-06
                SaleTypeAuction                           i                          i




                                           USA
                        -7845.26           CConsumerhryslesraledaterc'l0 1
                SaleProcedsRcelvd
                                                                           77868
                                                               o
                                                               of
                                                     ddbob                 CO
                                                          bill

                                           Santander el ctronicf lc
                                                      nc.
                                                                the
                                                     l




                                                     UUSAS      to
                                                                "A"

                                           Cprovide onsumeErxhibit
                                           by

                dFIrstDelq
        201762.xls
                                                                            thc
                                                                            in
                                                                  as

                nDPD 846
Schedule -654.74
            -




        FFile                               recordsSontandaotr achedinclude
                                                      by
                                                                            and
                                             el ctronaiccount(s"Buyer"S)c,hedule"
                LastTransctionAMT
As et   Update
        Cutof
Fina cial   -
                                             from     of
                                                                  Inc.
                                                                             As et
                                                       theoalo
        1
                                            Inc.
        Pool
        CO-786 - 4 6 . 4 3                                    R e t r i e
                                            Retrievprusr,suant "Fina cial
                                                       to
                                                                          v  r s ,

                 nlastConumerPayntAm
                         010.1678
                                            InvestmCeonptital
                                            by


                                                      dba
                                                             I n v
                                                                 to
                                                                   e s t m e
                                                                           i n
                                                                             s t
                                                                               t i t l
                                                                            which File
                                            Cprinted hrysle(r"Sel er1"9),2017Update
                                                                                       e2
                                                                 CapitalJune Cutof i- - -
                                                                                         d0
                                                                                          -
                                                                                            1 7 6 2
                                                                                                   -
                                                                                                    . x l s .
                 nl ter stRa e              Data       Inc.
                                       -


                                       R     l k                              :M          ?




                         14




                 nPaymentslvade
      Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 36 of 38 PageID 43




                      OriglnaICChhraynsleelr
                                Retail

                                                        USA
                                                                         dated Pool
                                                                                    1




                    cContract5ate
                              FL
                                                       cConsumerhryslesrale 786
                                                               ddbab
                                                                         o
                                                                         of
                                                                         bill
                                                                                   CO


                                                      SantandeUrSSA el ctronic
                                                                In
                                                                Inc,
                                                                         the file


                   CompanyChrysler-Retail
                                                                         to
                                                                        "A"

                                                     Cprovide onsurnEcxrhibit
                                                       by




        2017 62 .cxvlesndorType
                                                                                  the
                                                                                  in
                                                                         as




Schedule
           -




        FiFile            DV                         recordsSontandaotracheidnclude
                                                              by
                                                                                 ond
As et Update cstatus      C
                                                    el ctron@iccount(s"BuyerS'c1h,edule"
FinanciCaultof                                      from     of
                                                                       Inc.

        DCO-786 aysSinceCO
           -




                                                    Inc. 50'o                    As et
        1




                                                                     R e t r i e v   r s ,
       Pool                                                  the


                          2046 .73             -    Relrievpurrss,uont o "Fina cial              --


                                                                     I n v e s t mteinttled 2017 62 .xls .
                 nChargeOfBalnce
                                               -


                                               --




                                                    InvestmCeanptital  to
                                                                                 is
                                                                                         -




                                                                                which File
                                                    printedCdbohrysle(r"sel er2"0)17 Update
                                                    by


                          Repo                                                   2929,
                                               ..1..

                                               r-                      capjtal
                                                    Data Inc, June Cutof

                          due-As igned                             Z
                                                                                  f          L-




                  cChargeofmason
                           past
                           day

                           04-120
         Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 37 of 38 PageID 44




                  6dFI eR fr/e2s0h/2017                     i?               '      1
                                                                                          J
                                              ?


                                              --
                                                                                          .




                           4/16/2015                                 dated ro l
                                              Consumer-SA
                                                                              1           -




                                                           Chryslesrale
                                                                                          .-
                                                                                          -




                  dLastonumerPayment
                                              ----                           786          ---
                                                                                          -




                                                                     o
                                                                     of
                                              -
                                                           ddbo              CO           ---
                                                                     bill

                            Santander clectronlc
                                                            Inc.In           filc
                                                                                          9?




                                                                     the
                                                            UUSAS     to
                                                                     "A"
                                          ngurnoErxhibit
                                                     by                                   -



                                                                                          .-




                            p r o v i d e
       201762.xls 4156.5983 Sontondaotrachedinclude
                                                                             thc          r---
                                                            C
                                                            Co                            .*




                  dvehiclldmpoundDate elctronicreo(d*sBuyer"S)c,hdulcu
                                                                              in          ..?
                                                                       as                 ,-
                                                                                          ,



                                                                                          ..1.-,



Schedule
          -                                                                               ·-t
                                                                                          ·,L?
        FFile                                              by
                                                                                          --

                                                                                          --



                                                                             and
As et  Update                                        afrom c ounts
                                                                                          -
                                                                                          -



                                                                                          --.


Fina ciaClutof           8///28/2015
                                                                                          --




        PCO-786 revious_dRepo Retrievrs, Retriev"Frisn,acial
                                                           of
                                                                      Inc.
                                                     Inc. sale
          -




                                                                             A:sct
        1



        Pool                                              tho
                                              --




                        9/30/2015 purguonItnvoestmiesnttitle2d017 62 .xls .
                                              -




                dLastTransctlon InvestmCehnrtyslorCpitol             to
                                                                                     -




                                                                             which File
                3daosed /17/2017 printed ("Sel er2"9),2017Update
                                                     by


                                                          dbo
                                                     Data Inc.       Capital June Cutof
                          5/6 2013
                                                     4        .u
                                                                      1ti




                 dFunde
                 4dContract/27/2013
      Case 8:21-cv-00878-JSM-AAS Document 1-1 Filed 04/13/21 Page 38 of 38 PageID 45




                                                                       dated 'o Il
                                                     ConsumeCrhhyUrSyAsler
                                                             dba
                                                                       salale 786
                                                                       of
                                                                                 co




                  dFIrstRepoAslgnmet
                                                                       bill
                                                             IncInc.          file
                                                     5antander el ctronic
                                                             USA
                                                                       the
                                                                       to
                                                                       "A"

                                                    Cprovide onsumeErxhibit
                                                    by

                                                                              the

       2017 62 .dxAlssign1e0d/25/2016                                  as
                                                                              in




                                                     recordsSontandactracheidncluded
Schedule
           -




      FiFile                                                by


                        6/30/2015
                                                                              and
As et Update                                        el ctronaiccoun(t"sBuyerS"c)h,edule"
FinanciCaultof dChargeOf
       1
           -                                        from    of

                                                    Inc. sole
                                                                       Inc.
                                                                              As et
      Pool
                        10///25/2015 Retriev rs, Retriev"frisn,a cial
                                              -
                                                         the
                                                             to




                dDeficenyLet rSent
       CO-786                                 ---

                                             pursuant titled
                                     CInvestmeanptitalInvestment 2017 62 .xls .
                                                                                           -



                                                                                           .*
                                                                                           -

                                                                                           -
                                                                                           t7--·-
                                                                                 is
                                                                                       -   ---
                                                                       to
                                                                              which File
                        8/28/2015                   printedCdbahrysle(r"Sel er2"0)17 Update --
                                                    by
                                                                                           -

                                                                                           -1-




                 dNoticeS10n/t5To2B01r5we
                                                                                 29,

                                               4?',
                                                                       Capital
                                                     Data Inc. June Cutof -
                                                                        9 f/               -
                                                                                           Y   .




                  dDefic ency
